Citation Nr: 0601727	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-04 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected burns 
of the lower extremities.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and September 2003 
rating decisions of the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA).

A motion to advance on the docket was filed in October 2004 
and subsequently granted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Review of the claims folder reflects that the veteran has not 
been furnished proper VCAA notice with respect to his service 
connection for peripheral neuropathy, claimed as secondary to 
service-connected burns of the lower extremities.  VCAA 
letters dated in July 2002, August 2002, and May 2003 were 
pertinent to the veteran's TDIU claim, but made no mention of 
what was needed to establish entitlement to secondary service 
connection for peripheral neuropathy.  Thus, because the 
Board does not have the authority to send the veteran notice, 
a remand is required for corrective action.

Finally, the Court of Appeals for Veterans Claims has held 
that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Entitlement to TDIU 
requires consideration of the effect on employability of all 
service-connected disabilities.  Therefore, the decision on 
the issue of service connection for peripheral neuropathy 
could have a significant impact on the outcome of the 
veteran's TDIU claim and the Board finds this issue to be 
inextricably intertwined.  Thus, adjudication of the TDIU 
claim will be held in abeyance pending further development.

Accordingly, the case is REMANDED to the RO for the following 
development:

1. The RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his service connection claim for 
peripheral neuropathy, claimed as 
secondary to service-connected burns of 
the lower extremities.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing,

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

2.  Following the above, the RO should 
re-adjudicate the issue of service 
connection for peripheral neuropathy, 
claimed as secondary to service-connected 
burns of the lower extremities, and the 
TDIU claim.  If any benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  An appropriate period of time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

